DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Serensen et al. (US 2019/0339710 A1).
Regarding claim 1, Serensen  discloses a method (100) for determining a robot position of an autonomous mobile green area maintenance robot (1) on an area to be maintained, wherein the method comprises the steps of:
a) determining at least one robot position (current position 10) of the autonomous mobile (1) green area maintenance robot by virtue of the green area maintenance robot receiving at least one global positioning signal (61) from a global positioning system (6);(see figures 1 and 2);
b) determining a station position (82) for at least one local positioning station (2) on the basis of the at least one determined robot position (10 which was determined based on the gps data) and by interchanging at least one local positioning signal between the green area maintenance robot (1) and the at least one positioning station (2); and
re) determining a robot position (10) of the green area maintenance robot on the area to be maintained on the basis of the at least one determined station position (10 which was determined based on the gps data) and by interchanging at least one local positioning signal (52) between the green area maintenance robot (1) and the at least one positioning station (2).
Regarding claim 2, wherein the green area maintenance robot (1) has a GNSS receiver (12), and wherein step a) comprises: determining the robot position (10) by virtue of the GNSS receiver (12) receiving global positioning signals (61) from a GNSS (Global Navigation Satellite System 6).
Regarding claim 7, wherein the interchanging of the local positioning signals comprises at least one of: transmission of the local positioning signal from the green area maintenance robot (1) and reception of the transmitted local positioning signal by the positioning station (2), transmission of the local positioning signal from the green area maintenance robot, reflection of the transmitted local positioning signal by the positioning station and reception of the reflected local positioning signal by the green area maintenance robot, 
transmission of the local positioning signal (52, 54) from the positioning station (2) and reception of the transmitted local positioning signal (52, 54) by the green area maintenance robot (1), and transmission of the local positioning signal from the positioning station, reflection of the transmitted local positioning signal by the green area maintenance robot and reception of the reflected local positioning signal by the positioning station.
Regarding claim 8, wherein the local positioning signal has or is a radio signal (52).
Regarding claim 9, wherein the green area maintenance robot is a lawnmower robot (1) having a lawnmower tool.
Regarding claim 10, wherein the at least one local positioning station (2) is stationed at a boundary edge of the area and/or on the area. (70, 72)
Regarding claim 13, further comprising: controlling (16) a movement of the green area maintenance robot (1) on the area on the basis of the determined robot position (10) in such a manner that the green area maintenance robot remains on the area (9).
Regarding claim 14, Serensen discloses a green area maintenance system for determining a robot position (10) of an autonomous mobile green area maintenance robot (1) on an area to be maintained, comprising: an autonomous mobile green area maintenance robot (1); and
at least one local positioning station (2), and wherein the green area maintenance system is designed to: determine at least one robot position (10) of the green area maintenance robot by virtue of the green area maintenance robot (1) receiving at least one global positioning signal (61) from a global positioning system (6),
determine a station position (10) for the at least one local positioning station on the basis of the at least one determined robot position (10) and by interchanging at least one local positioning signal (52, 54) between the green area maintenance robot (1) and the at least one positioning station (2), and
determine a robot position (10) of the green area maintenance robot (1) on the area to be maintained on the basis of the at least one determined station position (2) and by interchanging at least one local positioning signal (52, 54) between the green area maintenance robot (1) and the at least one positioning station (2).
Regarding claim 15,  wherein the green area maintenance system further comprises:
a control device (16), wherein the control device is designed to control a movement of the green area maintenance robot (1) on the area on the basis of the determined robot position (10) in such a manner that the green area maintenance robot remains on the area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Serensen et al. (US 2019/0339710 A1) in view of Nelson (US 8,027,761 B1).
Serensen discloses all the limitations as applied to claim 1, but is silent as to determining the station position and robot position based on the measured distance between the robot and the station.
Nelson discloses a local positioning system (10), a lawnmower (12) and two transmitters (16A, 16B). The distance (d1, d2) between each transmitter (T1, T2) and the mower  (M) is measured and the location of the lawnmower and stations is determined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serensen by calculating the distance between the lawnmower and the stations and determining the their positions based on the distance as disclosed by Nelson to improve the accuracy of the lawnmower position.
Allowable Subject Matter
Claims 3-4, 6 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose determining location of a robot using global positioning system (GPS) and/or local position system (LPS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747